DETAILED ACTION
1.	This notice of allowance is responsive to applicant’s amendment filed on 3/12/21.  The amendment and remarks, pages 5-9, filed therein has overcome the previous 35 U.S.C 102(a)(1) to Hart and to Wassef et al.  Therefore, the previous rejections now have been withdrawn.
	Claims 1-9, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitatations recited in the claim including a drain tube defining a longitudinal bore, the drain tube having a proximal portion, a distal portion  communicating with the interior of the body of the specimen bag, and pores at the distal portion of the drain tube.
Claim 16 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitatations recited in the claim including at least one pull string having a proximal portion and a distal portion encompassing the opening of the specimen bag, wherein the proximal portion of the pull string extends proximally from the actuation handle; and a drain tube defining a longitudinal bore, the drain tube having a proximal portion, a distal portion communicating with the interior of the body of the specimen bag, and pores at the distal portion of the drain tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VI X NGUYEN/Primary Examiner, Art Unit 3771